On Behearing.
(May 22,1894.)
WHEELEB, District Judge.
This cause has been further heard upon a petition for rehearing as to the validity o<f claim 2 of the patent No. 424,971, as compared with claim 3 of No. 387,292, and for a decree that it is valid, upon the filing of a disclaimer limiting it to a combination with guide ways always supporting the bed-plates; and for a rehearing as to the infringement of claims 11, 12,13, and 14 of that patent, and also claim 16 of No. 469,372 by the toggle mechanism moving the bedplates of the defendant’s machine.
The guide ways of claim 3 of No. 387,292 would always support the bedplates if the latter were located one on each side of, and horizontally, or nearly so, with, the cylinder, as in 424,971, instead of vertically above and below it. Nothing in the claim itself requires them to be located vertically, and the specification merely says, as to this, at line 84, that they “are preferably arranged one above and the other below the cylinder, as shown in the drawings.” The bedplates and cylinder operate in respect to each other precisely the samé in either way; and the guide ways guide the bed-plates to and from the cylinder in the same manner, but supporting their weight wholly or in part when they are horizontal to the cylinder, or nearly so, and without supporting it when they are vertical. The guide ways, as supports to the cylinder, do not appear to constitute any material part of the invention of claim 2 of 424,971. These claims, as again' compared, therefore, appear to be for combinations of the same elements operating in substantially the same way in respect to each other, although they are operated by different means, not the subject of this, but of other claims. This seems to be fatal to the validity of this claim 2 as it is, and would seem to be equally so if the claim should be limited by disclaimer as proposed. Miller v. Manufacturing Co., 151 U. S. 186, 14 Sup. Ct. 310.
Each toggle mechanism of each bedplate of the machines of the plaintiff’s patents abuts against what is sometimes called *961a “bracket,” and sometimes a “stop,” on each side of each frame, for support of the pressure by the toggle mechanism against the bedplates. The toggle mechanism of the bedplates of the defendants’ machine opposite to each other, as before described, abut against each other for support: in operating between (he long arms of two levers moving them, and thereby the short arms, carrying the bedplates to and from the cylinder. A stud on the frame steadies the action of the mechanism, producing simultaneous movement on each side, which friction or other slight obstruction might prevent; but this stud does not appear to take the place of the bracket or stop of the patent in supporting the pressure of the bedplate against the cylinder, hut rather that of the sprocket wheel and chain of the patent, which produce simultaneousness in movement of the bed-plates. This re-examination of these parts of the ease leads to the same conclusions reached before, and leaves no ground for granting the motion, which must therefore be denied. Motion denied.